PER CURIAM.
American Home Assurance Company appeals from a Final Judgment in favor of Rosen Building Supplies, Inc. d/b/a Rosen Materials (“Rosen”). Rosen cross-appeals from the Final Judgment.
Based upon Rosen’s proper confession of error on the main appeal, we reverse the Final Judgment and set aside the Judgment Awarding Fees, Costs and Pre-Judgment Interest. Accordingly, this case is reversed and remanded to the trial court to reduce the Final Judgment by $85,324.13 and for a new determination of attorney’s fees, costs, and pre-judgment interest. We conclude that Rosen’s cross-appeal has no merit and affirm on that issue.
Reversed.